Citation Nr: 1713234	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the creation of an overpayment debt of $871.00 was proper, and if so, whether waiver of any portion is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned in a January 2017 hearing.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was receiving additional benefits based on his wife as a dependent.  After his wife's death, he was no longer eligible for those additional benefits.

2. The Veteran was at fault in the creation of the debt and the evidence fails to demonstrate undue hardship or detriment from the collection of the debt.  


CONCLUSIONS OF LAW

1. The creation of the overpayment based on a change in marital status was proper. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).

2. The criteria for waiver of recovery of the $871.00 overpayment have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

Regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent the Veteran letters in February and March 2013 explaining the overpayment and the Veteran's rights in regard to the debt.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

The record contains copies of administrative notices and determinations as well as the Veteran's statements.  Treatment records would not assist in this case.  The Board has carefully reviewed the record and determines there is no additional development needed for the claim decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Contentions and background

The Veteran contends that he should not be responsible for the overpayment debt because he did not know he was receiving benefits for his wife as a dependent and therefore did not know to notify VA of her death.  

As way of background, the Veteran's wife passed away in June 2011.  He notified VA of her death in January 2013.  At the time of notification, the Veteran was receiving additional VA benefits for his wife as a dependent.  An overpayment debt in the amount of $871.00 was created based on the months the Veteran received additional benefits after his wife's death.  See March 2013 demand letter. 

III.  Legal criteria

A veteran who receives disability compensation at a rate of 30 percent or higher is entitled to an additional amount per month for each dependent, to include a spouse and children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  In connection with this compensation, veterans are required to notify VA when the status of their dependents change, for example, when they get married or divorced, or when their dependent children graduate from school.  38 C.F.R. § 3.401(b).  On a rotating basis, VA sends to veterans receiving compensation for dependents forms to be completed and returned with the information regarding the status of the dependents for whom additional compensation is received.  The accompanying letter informs veterans that failure to return the completed form within 60 days will result in the reduction or termination of benefits.

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c).

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  However, recovery of any payment or collection of indebtedness may not be waived if there exists, in connection with the claim for waiver, an indication of fraud, misrepresentation, or bad faith on the part of the person having an interested in obtaining the waiver.  38 U.S.C.A. § 5302(c).  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense or actions taken with intent to seek an unfair advantage at a loss to the government.  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government.  Id.

In making a determination of equity and good conscience, consideration is given to: (1) fault of the debtor, where actions of the debtor contribute to the creation of debt; (2) balancing of faults between the debtor and VA; (3) undue hardship, whether collection would deprive the debtor or his family of basic necessities; (4) defeat of the purpose, whether withholding benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in an unfair gain to the debtor; and (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5301(c); 38 C.F.R. § 1.965(a).

IV. Analysis

Based on the record, the Board finds that the creation of the overpayment debt was proper and the criteria for waiver of the overpayment debt have not been met. 

The evidence shows that the overpayment debt in the amount of $871.00 was correctly created.  The Veteran was married to his second wife in October of 1972.  See Marriage certificate.  A December 1978 letter informed the Veteran that he was eligible for dependent compensation after a change in the law.  The change in the law allowed for dependent compensation based on the Veteran's 30 percent disability rating.  See 38 C.F.R. § 3.4(b)(2).  The 1978 letter directed that if he wished to claim this additional compensation, he should complete and return the reverse side of the letter.  The record contains a completed "Declaration of Marital and Dependency Status" with the Veteran's wife's and children's information and a copy of his their marriage certificate date stamped in January 1979.  A February 1979 letter informs that the Veteran's award had been amended to provide for dependent compensation and listed additional compensation for one spouse and three children.  There is no reason to believe the Veteran did not receive this notice letter.  The Veteran contends that he was not receiving benefits for his wife, but the record shows otherwise.

Moreover, a letter from July 1991 requests that the Veteran provide his Social Security number and the number for any dependents for whom he was receiving benefits.  The record contains a corresponding form with the Veteran's and his wife's Social Security numbers dated July 1991.  Letters from VA dated September 1992, September 2000, and August 2008 state: "The compensation you receive for your service-connected disability includes an additional amount for your spouse and/or child(ren).  You are responsible for reporting any changes in the number of your dependents."  The letters go on to request the Veteran verify his continued entitlement to the additional benefit.  The record contains completed "Status of Dependents Questionnaires" with the Veteran's wife's name and date and place of marriage from October 1992, October 2000, and September 2008.  

The Veteran's wife passed away in June 2011.  See January 2013 report of contact.  He notified VA of her death in January 2013.  For the 19 months from June 2011 through January 2013, the Veteran received additional benefits for a dependent who was no longer alive.  In the Board hearing, the Veteran testified that the additional benefit was $50, which is consistent with the approximately $46 dollars per month of the 19-month overpayment debt.  He has not disputed the amount of the debt but instead that it should not have been created in the first place.  See Board hearing, Tr. at 11.  He contends that he was not receiving or did not know he was receiving dependent benefits.  The Board finds that the evidence of record shows otherwise.  The Board finds that the RO correctly created the overpayment debt because the Veteran received additional compensation for his wife for 19 months after her death. 

In this regard, the evidence shows that the Veteran had notice he was receiving additional benefits for his wife and acted on that notice to continue such benefits.  As discussed above, he received notice in February 1979, September 1992, September 2000, and August 2008 and verified his wife's information in the "Status of Dependents Questionnaires" in October 1992, October 2000, and September 2008.  During the Board hearing, the Veteran reported that he did not know he was receiving additional dependency benefits for his wife and that he had been denied benefits for his first wife.  The Board understands that the Veteran may not have remembered he was receiving benefits for his wife when she died in June 2011.  Nevertheless, the record establishes that he had notice and acted on this notice multiple times over the years.  

The Veteran was at fault in creating the overpayment, and he has not presented evidence of any undue hardship or detriment upon which to grant a waiver of the debt created.  Determinations on a waiver of indebtedness are made with the standard of equity and good conscience, which includes a variety of considerations such as fault of the debtor, balancing of fault with VA, defeating the original purpose of the benefit award, and undue hardship or detriment.  See 38 C.F.R. § 1.965(a).  The Veteran had a legal duty to notify VA of changes in dependent status, like the death of his wife.  See 38 C.F.R. § 3.401 (b).  He received notice informing him of this duty in the September 1992, September 2000, and August 2008 letters.  He failed to timely notify VA of his wife's death, and the resulting overpayment was his fault.  There appears to be very little fault on the part of VA as it notified him multiple times of his dependency compensation and related responsibilities.  

The purpose of the award of additional benefits was to assist the Veteran in providing for his dependent.  As his wife had passed away, he no longer had the responsibility of providing for her, and the purpose of the benefit was no longer applicable.  Finally, the Veteran has presented little to no evidence of hardship or detriment from collection of the $871.00 debt.  During the Board hearing, the undersigned asked the Veteran a couple times if he had or would experience hardship in the collection of the debt.  The Veteran reported being on a fixed income from VA benefits, Social Security, and an annuity from the Post Office and that missing $50 would hurt him.  Later he said, "It's not a fact that it put a little hardship on me.  It's the fact it was mine and they took it away."  He did not identify any specific way he would face undue hardship, like missing mortgage or rent payments or not being able to afford other necessities.  Without such information, the Board is unable to find that the Veteran would face undue hardship if required to repay the debt.  As such, repayment of the $871.00 overpayment is within the standard of equity and good conscience and a waiver is not appropriate.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(a).     

 
ORDER

Creation of the $871.00 overpayment debt was correct and waiver is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


